United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 18, 2007

                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-51061
                       _____________________


UNITED STATES OF AMERICA,
          Plaintiff - Appellee,


ISMAEL TOSTADO-NUNEZ,
          Defendant - Appellant.


                       --------------------
           Appeal from the United States District Court
            for the Western District of Texas, El Paso
                        --------------------


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the Appellant’s unopposed motion to vacate

sentence of the district court is GRANTED.

     IT IS FURTHER ORDERED that the Appellant’s unopposed motion to

remand case to district court for re-sentencing is GRANTED.

     IT IS FURTHER ORDERED that the Appellant’s unopposed motion to

issue the mandate immediately upon entry of the Court’s opinion is

GRANTED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.